UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 5, 2013 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. NeuLion, Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”) on Wednesday, June 5, 2013.Summarized below are final results of the matters voted on at the Annual Meeting: Matters Voted On For Against Abstain Non Votes Election of eight directors of the Company John R. Anderson Gabriel A. Battista Shirley Strum Kenny David Kronfeld Nancy Li G. Scott Paterson Roy E. Reichbach Charles B. Wang To ratify the appointment of EisnerAmper LLP as the Company’s independent registered public accountants for the fiscal year ending December 31, 2013 0 Advisory vote on the approval of the compensation of the Company’s Named Executive Officers To approve the conversion of all outstanding principal and any accrued unpaid interest owing on a Convertible Note held by Charles B. Wang 1 Year 2 Years 3 Years Abstain Non Votes Advisory vote regarding the frequency of advisory votes on executive compensation. Item 8.01Other Events At the Annual Meeting, the Company’s management presented certain financial and market-relatedinformation to its stockholders via a PowerPoint presentation, a copy of which is being filed as Exhibit 99.1 to this Form 8-K and is also available on the Company’s website at www.neulion.com. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed herewith: Exhibit Number Description Annual Meeting of Stockholders Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEULION, INC. Date: June 6, 2013 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary
